Case: 22-1611    Document: 11     Page: 1    Filed: 09/16/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  In re: GOOGLE LLC,
                         Appellant
                  ______________________

                        2022-1611
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 15/487,516.
                   ______________________

                      ON MOTION
                  ______________________

     Before LOURIE, CHEN, and STARK, Circuit Judges.
 PER CURIAM.
                         ORDER
     The Director of the United States Patent and Trade-
 mark Office moves unopposed to remand for further pro-
 ceedings.
      The Patent Trial and Appeal Board affirmed the exam-
 iner’s rejection of claims in Google LLC’s patent applica-
 tion, finding certain claim limitations were conditional and
 that the examiner did not need to present evidence of an-
 ticipation of those limitations under the Board’s preceden-
 tial decision in Ex Parte Schulhauser, No. 2013-007847,
 2016 WL 6277792 (P.T.A.B. Apr. 28, 2016).
Case: 22-1611       Document: 11   Page: 2     Filed: 09/16/2022




 2                                           IN RE: GOOGLE LLC




     In her motion, the Director states that the Board’s de-
 termination was erroneous and seeks remand for addi-
 tional proceedings. Without taking a position on the
 underlying merits, we agree that remand is proper and
 could preserve party and judicial resources.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion is granted, and the matter is remanded
 to the Board for further proceedings.
     (2) Each side shall bear its own costs.
                                    FOR THE COURT

 September 16, 2022                 /s/ Peter R. Marksteiner
       Date                         Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS A MANDATE: September 16, 2022